      Case 4:17-cv-00042-BMM Document 121 Filed 02/20/19 Page 1 of 5


 1   ROGER SULLIVAN
     DUSTIN LEFTRIDGE
 2   McGarvey, Heberling, Sullivan & Lacey, P.C.
     345 1st Ave. E.
 3   Kalispell, Montana 59901-5341
     (406) 752-5566
 4   RSullivan@McGarveyLaw.com
 5   XAVIER BECERRA
     Attorney General of California
 6   DAVID ZONANA
     Supervising Deputy Attorney General
 7   GEORGE TORGUN (pro hac vice)
     CA Bar No. 222085
 8   ELIZABETH B. RUMSEY (pro hac vice)
     CA Bar No. 257908
 9   Deputy Attorneys General
     1515 Clay Street, 20th Floor
10   Oakland, CA 94612-0550
     Telephone: (510) 879-1002
11   E-mail: George.Torgun@doj.ca.gov
12   Attorneys for Plaintiffs
13                    IN THE UNITED STATES DISTRICT COURT
14                         FOR THE DISTRICT OF MONTANA
15                              GREAT FALLS DIVISION
16
   STATE OF CALIFORNIA; STATE                  Case No. CV 17-30-BMM [Lead]
17 OF NEW MEXICO; STATE OF NEW
   YORK; and STATE OF                          Consolidated with:
18 WASHINGTON,
                                               Case No. CV 17-42-BMM
19                                 Plaintiffs,
                                               STATE PLAINTIFFS’ REQUEST
20                      v.                     FOR JUDICIAL NOTICE IN
                                               SUPPORT OF MOTION FOR
21 RYAN ZINKE, in his official capacity as SUMMARY JUDGMENT
   Secretary of the Interior; UNITED
22 STATES BUREAU OF LAND
   MANAGEMENT; and UNITED
23 STATES DEPARTMENT OF THE
   INTERIOR,
24
25                                Defendants.

26
27
28
     State Plaintiffs’ Request for Judicial Notice – Case No. CV 17-42-
      Case 4:17-cv-00042-BMM Document 121 Filed 02/20/19 Page 2 of 5


 1        State Plaintiffs hereby request that the Court take judicial notice, pursuant to
 2   Rule 201 of the Federal Rules of Evidence, of a February 14, 2019 press release
 3   issued by Defendant U.S. Department of the Interior and entitled, “The War on
 4   Coal is Over: Interior Announces Historic Coal Projects in Utah.” The press
 5   release is attached as Exhibit A to the Declaration of George Torgun in Support of
 6   State Plaintiffs’ Request for Judicial Notice (“Torgun Decl.”), filed herewith.
 7        Under Federal Rule of Evidence 201, a court “must take judicial notice if a
 8   party requests it and the court is supplied with the necessary information.” Fed. R.
 9   Evid. 201(c)(2). A fact is appropriate for judicial notice if it is not subject to
10   reasonable dispute, in that it is capable of accurate and ready determination by
11   resort to sources whose accuracy cannot reasonably be questioned. Fed. R. Evid.
12   201(b). “The court may take judicial notice at any stage of the proceeding.” Fed.
13   R. Evid. 201(d).
14        The press release attached to the accompanying declaration constitutes a
15   public record downloaded from the website of a federal agency and has been
16   properly authenticated pursuant to Federal Rule of Evidence 901(b)(7). See Torgun
17   Decl., ¶ 2. Matters of public record are considered appropriate subjects of judicial
18   notice. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). Further, it is
19   “appropriate to take judicial notice” of information “made publicly available by
20   government entities,” or on a website where neither party disputes the authenticity
21   of the website nor the accuracy of the information displayed. Daniels–Hall v. Nat’l
22   Educ. Ass’n, 629 F.3d 992, 998-99 (9th Cir. 2010); see also Alliance for the Wild
23   Rockies v. Zinke, 265 F. Supp. 3d 1161, 1176 (D. Mont. 2017) (court may take
24   judicial notice of publically available government documents). In addition,
25   “[f]ederal courts consider records from government websites to be self-
26   authenticating” under Federal Rule of Evidence 902(5). See Paralyzed Veterans of
27
28
                                               1
      State Plaintiffs’ Request for Judicial Notice – Case No. CV 17-42-BMM
      Case 4:17-cv-00042-BMM Document 121 Filed 02/20/19 Page 3 of 5


 1   America v. McPherson, 2008 WL 4183981, *7 (N.D. Cal. Sept. 9, 2008) (citing
 2   cases).
 3        The press release is relevant to Defendants’ arguments regarding State
 4   Plaintiffs’ standing to bring this action, ECF No. 124 at 17-21, including whether
 5   State Plaintiffs’ satisfy the injury-in-fact and causation prongs of the standing test.
 6   See National Ass’n for Gun Rights, Inc. v. Murry, 969 F. Supp. 2d 1262, 1266 (D.
 7   Mont. 2013) (court will take judicial notice of public documents that are “relevant
 8   to the issues at hand”); Sierra Club v. Tahoe Regional Planning Agency, 2013 WL
 9   3070632, *3 (E.D. Cal. June 17, 2013) (finding that “public records relevant to
10   determine Plaintiffs’ standing” are “appropriate for judicial notice”). In particular,
11   as Defendants state in the press release:
12         Through the continued approval of coal lease applications and
13         modifications, the BLM has been able to support the success of coal
           development on federal lands – including the Alton and SUFCO coal
14         mines. Secretarial Order 3348 made these actions possible by
15         overturning the 2016 moratorium on all new coal leases on federal
           land.
16
     Torgun Decl., Exh. A at 1-2.
17
          Thus, the Court should take judicial notice of the attached press release.
18
19
20
21
22
23
24
25
26
27
28
                                               2
      State Plaintiffs’ Request for Judicial Notice – Case No. CV 17-42-BMM
      Case 4:17-cv-00042-BMM Document 121 Filed 02/20/19 Page 4 of 5


 1   Dated: February 20, 2019                 Respectfully submitted,
 2                                            /s/ Roger Sullivan
                                              ROGER SULLIVAN
 3                                            DUSTIN LEFTRIDGE
                                              McGarvey, Heberling, Sullivan &
 4                                            Lacey, P.C.
                                              345 1st Ave. E.
 5                                            Kalispell, Montana 59901-5341
                                              (406) 752-5566
 6                                            RSullivan@McGarveyLaw.com
 7                                            Attorneys for Plaintiffs
 8
                                              XAVIER BECERRA
 9                                            Attorney General of California
                                              DAVID ZONANA
10                                            Supervising Deputy Attorney General
11                                            /s/ George Torgun
                                              GEORGE TORGUN (pro hac vice)
12                                            CA Bar No. 222085
                                              ELIZABETH B. RUMSEY (pro hac
13                                            vice)
                                              CA Bar No. 257908
14                                            Deputy Attorneys General
                                              1515 Clay Street, 20th Floor
15                                            Oakland, CA 94612-0550
                                              Telephone: (510) 879-1002
16                                            E-mail: George.Torgun@doj.ca.gov
17                                            Attorneys for Plaintiff State of
                                              California
18
19                                            HECTOR BALDERAS
                                              Attorney General of New Mexico
20
                                              /s/ Bill Grantham
21                                            BILL GRANTHAM (pro hac vice)
                                              Assistant Attorney General
22                                            201 Third St. NW, Suite 300
                                              Albuquerque, NM 87102
23                                            Telephone: (505) 717-3520
                                              E-Mail: wgrantham@nmag.gov
24
                                              Attorneys for Plaintiff State of New
25                                            Mexico
26
27
28
                                              3
     State Plaintiffs’ Request for Judicial Notice – Case No. CV 17-42-BMM
     Case 4:17-cv-00042-BMM Document 121 Filed 02/20/19 Page 5 of 5

                                              LETITIA JAMES
 1                                            Attorney General of the State of New
                                              York
 2
                                              /s/ Andrew G. Frank
 3                                            YUEH-RU CHU (pro hac vice)
                                              ANDREW G. FRANK (pro hac vice)
 4                                            Assistant Attorneys General
                                              New York State Office of the Attorney
 5                                            General
                                              Environmental Protection Bureau
 6                                            28 Liberty Street
                                              New York, New York 10005
 7                                            Telephone: 212-416-8271
                                              Email: andrew.frank@ag.ny.gov
 8
                                              Attorneys for Plaintiff State of New
 9                                            York
10
                                              ROBERT W. FERGUSON
11                                            Attorney General of Washington
12                                            /s/ William R. Sherman
                                              WILLIAM R. SHERMAN (pro hac
13                                            vice)
                                              WA Bar No. 29365
14                                            AURORA R. JANKE
                                              MT Bar No. 39522610
15                                            Assistant Attorney General
                                              800 5th Ave Suite 2000, TB-14
16                                            Seattle, WA 98104-3188
                                              Telephone: (206) 442-4485
17                                            Email: bill.sherman@atg.wa.gov
18                                            Attorneys for Plaintiff State of
                                              Washington
19
20
21
22
23
24
25
26
27
28
                                              4
     State Plaintiffs’ Request for Judicial Notice – Case No. CV 17-42-BMM
